Detailed Action
	This action is responsive to an original application filed on 3/20/2020 with acknowledgement that this application is a 371 of PCT/EP2018/075504 and claims a priority date of 9/27/2017 to foreign application DE10 2017 122 493.9.
	Claims 20-27 and 28-45 are currently pending.  Claims 20 and 45 are independent claims.  Claims 23, 27, 32, 35, and 37 are withdrawn from further consideration as being drawn to non-elected species. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The response filed on September 19, 2022 is acknowledged.  One page of amended specification and six pages of amended claims were received on 9/19/2022.  
	The specification has been amended to overcome some objections, however the specification remains objected to as noted below.  Examiner notes that in order to comply with Rule 37 CFR 1.121, amendments to the abstract should be provided on a separate page from amendments to the specification.  
	Claims 20-27 and 29-44 have been amended.  Claim 28 has been cancelled.  Claim 45 is newly presented.  
	The claims have been amended to overcome some objections, however some claims remain objected to as noted below.  
	The claims have been amended to overcome some rejections under 35 U.S.C. 112(b), however the claims remain rejected under 35 U.S.C. 112(b) as noted below.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/19/2022 and 10/12/2022 were filed after the mailing date of the non-final rejection mailed 6/15/2022.
The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
In Lines 6-7 of the Abstract, “the nozzle distance along the nozzle row” should be revised to “a nozzle distance along the nozzle row” or something else to ensure proper antecedent basis.  Amendments to the abstract should be provided on a separate page from amendments to the specification in order to comply with Rule 37 CFR 1.121.
In Paragraph 0139 of the Specification, “pullingapart” should be revised to “pulling-apart” or something else to ensure proper spelling.
  Appropriate correction is required.

Claim Objections
Claims 36 and 45 are objected to because of the following informalities:
In Claim 36 Line 2, “at least one actuator needle that closes or releases” should be revised to “at least one actuator needle closes or release” to ensure proper grammar.
In Claim 45 Line 9, “the plurality actuators” should be revised to “the plurality of actuators” to ensure proper grammar.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  Such claim limitations are: 
“guide means” in Claim 42.  
Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: 
“sealing element” in Claims 35 and 38
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
The “sealing element” in Claims 35 and 38 corresponds to the disclosure in Paragraphs 0062-0064 of the Specification, “The sealing element can be attached to the tip of the valve needle by injection moulding, dipping, welding or vulcanising, to name just a few examples.  One embodiment of the invention provides that at least one of the actuator needles closes several nozzles. One possibility for this is that one actuator needle acts mechanically on several sliding valve needles, each of which closes one nozzle. Another possibility for realizing this technical design is that at least one of the actuator needles is connected to a sealing element that closes or opens several of the nozzles together.  Furthermore, an embodiment of the invention provides that a valve seat with a separate sealing element is associated with each individual nozzle, whereby the valve seat is selectively closed or released by a valve needle tip. The sealing element in the valve seat and the valve needle tip can be made of metal, plastic, ceramic or semiconductor, for example, so that the nozzle needle tip on the one hand and the sealing element in the valve seat on the other hand can be a material combination of metal, ceramic, semiconductor and/or plastic”.  Based on the disclosure and the claims as a whole, the examiner interprets “sealing element” in Claims 35 and 38 to be an obstruction and equivalents thereof.
The “guide means” corresponds to the disclosure in Paragraph 0078 of the Specification, “the printhead may have guide elements (e.g. guide rails) for the individual actuator needles or valve needles, which stabilize the needles on the way to the nozzle plate or define the way to the nozzle plate, thereby preventing buckling of the actuator needles or valve needles. The guide elements thus guide the actuator needles or valve needles radially”.  Based on the disclosure and the claims as a whole the examiner interprets “guide means” in Claim 42 to be a rail or equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 20-22, 24-26, 29-31, 33-34, 36, and 38-45  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 is indefinite because Lines 3-4 state “at least one nozzle row having a plurality of nozzles for dispensing the coating agent in the form of a jet in each case” and it is not clear what “in each case means”.  It is unclear whether “each case” means that each nozzle dispenses coating agent in the form of a jet, if each nozzle is in a case, or something else.  For the purpose of examination, Claim 20 Lines 3-4 will be interpreted to state “at least one nozzle row having a plurality of nozzles, wherein each nozzle of the plurality of nozzles dispenses the coating agent as a jet”.  A similar rejection applies to Claim 45.
Claims 21-22, 24-26, 29-31, 33-34, 36, and 38-44 depend from Claim 20, therefore Claims 21-22, 24-26, 29-31, 33-36, and 38-44 are also rejected under 35 U.S.C. 112(b) for being indefinite since Claim 20 is rejected under 35 U.S.C. 112(b) for being indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 45 rejected under 35 U.S.C. 102(a)(1) as being anticipated by JPS63165147A to Furantsu et al. (“Furantsu”).
As to Claim 45, Furantsu discloses an applicator for applying a coating agent to a component (See Figs. 5-6 and See Machine Translation of Description Paragraph 0001), comprising: 
at least one nozzle row (See Annotated Fig. 6) having a plurality of nozzles (Fig. 6 #17) for dispensing the coating agent in the form of a jet in each case (See Machine Translation of Description Paragraph 0001), the nozzles being arranged along the nozzle row and in a common nozzle plane (See Figs. 5-6 and See Machine translation of description Page 5 Lines 25-45), and 
a plurality of actuators (Fig. 6 #33) for controlled releasing or closing of the nozzles (See Machine Translation of Description Page 5 Lines 15-25), 
wherein the individual actuators each have an outer dimension along the nozzle row (See “A” in Annotated Fig. 6) which is greater than a nozzle distance between adjacent nozzles of the plurality of nozzles along the nozzle row (See Annotated “B” Fig. 6), and
wherein the plurality actuators irrespective of their distance from the nozzle plane, all are connected to valve needles of substantially the same length and weight (See Figs. 5 and 6, Based on Machine translation of description Page 5 Lines 25-35 it is understood that each valve needle is identical).


    PNG
    media_image1.png
    705
    925
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 20-22, 24-26, 29-31, 33-34, 36, and 38-44 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for indication of allowable subject matter: The prior art of US Patent 4,157,149 to Moen (“Moen”) fails to teach, disclose, or suggest, in combination with other limitations recited in independent Claim 20: wherein the actuator needles are each connected to the associated valve needle by a mechanical connecting element that includes at least one of a rocker arm or a lifting beam.
	Regarding Claim 20, the actuator needles of Moen are each connected to associated valve needles by a mechanical connecting element that is a nut (See Annotated Fig. 3 in the Non-Final Rejection mailed 6/15/2022).  Each nut of Moen joins a valve needle with an actuator needle, however each nut does not appear to be critical to ensuring that the valve needles and actuators needles remain connected.  Furthermore, no lifting beams or rocker arms are disclosed by Moen.  Additionally, one having ordinary skill in the art before the effective filing date of the claimed invention would not be motivated to reconfigure the applicator of Moen or other prior art such that the actuator needles are each connected to the associated valve needle by a mechanical connecting element that includes at least one of a rocker arm or a lifting beam, as making such a modification would change the overall functionality of the actuators of the applicator and there is no prior teaching in Moen or other prior art that indicates that making such a modification would be an obvious design choice.
	Claims 21-22, 24-26, 29-31, 33-34, 36, and 38-44 depend from Claim 20, therefore they are also deemed to contain allowable subject matter.


Response to Arguments
Applicant’s arguments, see page 11, filed 9/19/2022, with respect to Claims 20-22, 24-26, 29-31, 33-34, 36, and 38-44 have been fully considered and are persuasive.  The rejections of 20-22, 24-26, 29-31, 33-34, 36, and 38-44 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 have been withdrawn.  Examiner notes that the claims remain rejected under 35 U.S.C. 112(b) as noted above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN EDWARD SCHWARTZ whose telephone number is (571)272-1770.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN EDWARD SCHWARTZ/Examiner, Art Unit 3752 
November 4, 2022

/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        November 9, 2022